ORDER
PER CURIAM.
Wife, Pamela Reiner, appeals from the judgment of the trial court dissolving her marriage to husband, Robert R. Reiner, and holding that the transfer of property to husband’s parents, Robert F. Reiner and Lee M. Reiner,1 was not in fraud of the marital estate.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. Nor error of law appears. An opinion would have no precedential value. The parties, however, have been furnished with a memorandum for their information only, setting fourth the reasons for this order. The judgement is affirmed pursuant to Rule 84.16(b).2

. The court entered judgment on June 29, 2001. Lee M. Reiner died on March 17, 2001. This court ruled that in light of the fact that Robert R. Reiner became the sole trustee and beneficiary of the trust, no substitution of parties was required.


. Husband’s motion to dismiss wife's appeal for the failure of her brief to comply with Rule 84.04 is denied.